DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The substitute specification filed 7/12/2021 has been entered.

Priority
It is noted that claim 1 requires the limitation “wherein the pulsed laser is directed according to a curvature of a focal plane of the optics to track a natural curvature of the lens”.  This limitation is not supported by the provisional application 61/020115, as there is no mention of curvature or focal plane in this provisional application.  Therefore, the effective filing date of claim 1 and all its dependent claims is 1/9/2009.  Similarly, claim 16 which requires curved layers is not supported by the provisional. Claim 15 which requires reducing the linear speed of progression of a bubble placement at turning points smaller than a limiting value is not supported by the provisional application.  Therefore, claims 1-7, 15 and 16 have an effective filing date of 1/9/2009; the rest of the claims (8-14 and 17) have an effective filing date of 1/9/2008. 

Claim Interpretation
It is worth noting that applicant’s limitation of “photodisrupted bubbles” is interpreted as individual laser pulses or spots.  Par 0053 of applicant’s PGPub makes it clear that laser spots and bubbles are seemingly the same thing, i.e. interchangeable terms.  Therefore, any prior art that teaches using similar laser pulses/spots will inherently create/result in the claimed photodisrupted bubbles. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,427,356. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely a device configured to perform the method claimed in US 9,427,356.  The examiner contends that a device configured to perform a known/patented method seems implicit, but at the very least is obvious. Applicant’s filing of the current application was NOT based on a restriction, therefore an obvious double patenting rejection is appropriate. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 11-13  and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claim 1] This claim recites “wherein the pulsed laser is directed according to a curvature of a focal plane of the optics to track a natural curvature of the lens”.  This limitation is indefinite, as it’s unclear how a focal plane has a curvature.  A plane by definition is “a flat surface on which a straight line joining any two points on it would wholly lie”.  Therefore, it’s unclear how a flat surface has a curvature, as this is seemingly contradictory.  Furthermore, the focal plane of an optical element is defined as “a plane that is perpendicular to the axis of a lens or mirror and passes through the focus” See Figure below.  Therefore, since applicant has not previously defined a focal plane, it’s seems as if a focal plane by definition is a flat plane, and does not have any curvature.  This seemingly contradicts applicant’s specification which states that this curvature of a focal plane is “natural” (Par 0062 of applicant’s specification).  Therefore, it is unclear if this curvature of a focal plane of the optics is an inherent/natural feature of all optics or if this limitation is directed towards further limiting the optics to a specific configuration, i.e. one have a curved focal plane.  Based on the specification, it appears that the only optics disclosed are generic lenses and reflectors (Par 0050), and that these generic optics have a natural curvature of the focal plane, i.e. inherent curvature.  Therefore, the examiner contends that this curvature is an inherent feature of all optics.

    PNG
    media_image1.png
    194
    282
    media_image1.png
    Greyscale

Furthermore, this limitation is indefinite as it is unclear how this limitation further limits the claim.  Specifically, as discussed above, this limitation is seemingly related to an inherent characteristic of any optic; therefore, when light is passed through the optic it will inherently be directed according to a curvature of a focal plane.  Furthermore, it is unclear if this limitation is intended to further limit the structure of the optics, the configuration of the processor or is merely an intended use.  Specifically, this limitation appears to relate to a product and process of using the product in the same claim, which creates indefiniteness issues; MPEP 2173.05(p).  For purposes of examination, as long as the laser beam is directed through the optics, the limitation is met, as the optics inherently have a curvature of a focal plane.   It is noted that “to track a natural curvature of the lens” is interpreted as an intended use or an intended result, and does not meaningfully limit the structure of the claimed device. 
[Claims 4 and 11-13] These claims all attempt to relate “a size” of a cell to a ratio of number of bubbles.  First, it’s unclear what “a size” is referring to, as it could relate to a dimension (e.g. length, width or height), an area or a volume of a cell.  Second, by defining this indeterminate size by a ratio of number of bubbles, it is even more confusing, as applicant has not defined/explained how big the bubbles are.  For example, there could be two cells having the exact same ratio of bubbles, as claimed, but because one of the cells has much bigger bubbles, the size of that cell is obviously going to be much bigger.  Furthermore, as clearly pointed out in applicant’s specification, the spot separation is also a necessary parameter to consider when determining the size of the cell based on the number of bubbles; specifically, how far apart the bubbles are spaced, plays a huge role in defining the size of the cell. Therefore, without knowing/defining the size of the bubbles or the spot separation between the bubbles, it is completely unclear how the ratio of the number of bubbles relates to the size of the cell.  Therefore, it is seemingly impossible to figure out the scope of this claimed limitation, specifically the sizes of the cell covered by this claim limitation are completely unclear.  Therefore, these claims are broad enough to cover any size cell, and this is how they will be interpreted for examination purposes. 
From the specification, it appears that applicant is attempting to claim a cube size of 50 microns (ratio of 1:1.4) and cube size of 250 microns (ratio of 1:4.5).  If this is applicant’s intention, the examiner strongly suggests amending the claims to explicitly recite the size of the cell, e.g. 50 microns or 250 microns, instead of very confusingly relating this size to a ratio of number of bubbles. 
[Claim 15] This limitation recites “to reduce a linear speed of progression of a bubble placement at turning points smaller than a limiting value.  First, it is unclear what the “turning points” are referring to, as none have been previously recited and it’s unclear if “turning points” are even required to form the regular array of cells, specifically in the elected embodiment shown in Figs. 5a-d.  Furthermore, it’s unclear what the “limiting value” is referring to, is it referring to the turning points or is it referring to the speed.  For examination purposes, the examiner interprets a processor that generally controls the scanning speed as a processor configured to reduce a speed at any location during the delivery of laser pulses, including at a turning point. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 5-9 and 14-17 are rejected under pre-AIA  35 U.S.C. 102(b) or 102(e) as being anticipated by US 2007/0173794 to Frey et al. (provided on IDS).  It is noted that based on the different effective filing dates for different claims (as discussed above, in the priority section) this reference qualifies as a 102(b) reference for some claims and a 102(a)/102(e) rejection for others. 
[Claim 1] Frey discloses an ophthalmic laser surgical system (Fig 2), comprising: a pulsed laser source (laser 202; Par 0057) configured to generate a pulsed laser beam; optics (“optics for delivering laser beam”; Par 0058) configured to direct the laser beam towards a target region in a lens of an eye; a processor (control system 204; Par 0059) configured to control the optics to form a regular array of cells in the target region by creating layers of photodisrupted bubbles to generate cell boundaries (Fig. 25; shot pattern 2502 creates grid like cuts to form cubes; Par 0109), wherein the pulsed laser is directed according to a curvature of a focal plane of the optics to track a natural curvature of the lens (“the end of which cuts 2503 essentially follows the shape of the lens”; Shell cut 2504 appears to track a natural curvature of the lens, Par 0078).  As discussed above, in the claim interpretation section, the shot pattern which is defined by Frey as a “series of shots”, i.e. pulses, inherently result in layers of photodisrupted bubbles (Pars 0086-87, 0099, 0109; Fig. 25).
[Claims 2 and 9] Frey discloses “In general, the use of photodissruption cutting in a specific shape patterns is utilized to carve up the lens material into tiny cube like structures small enough to be aspirated away with 1 to 2 mm sized aspiration needles” (Par 0108). 
[Claims 5, 6 and 8] Frey discloses an ophthalmic laser surgical system (Fig. 2), comprising: a pulsed laser source (202; Par 0057) configured to generate a pulsed laser beam; optics (“optics for delivering laser beam”; Par 0058) configured to direct the laser beam towards a target region in a lens of an eye; a processor (control system 204; Par 0059) configured to control the optics to form a regular array of cells in the target region by creating layers of photodisrupted bubbles to generate cell boundaries (Fig. 25; shot pattern 2502 creates grid like cuts to form cubes; Par 0109), wherein the regular array of cells comprises individual cells having walls that include photodisrupted bubbles to generate the cell boundaries, and the walls of individual cells include photodisrupted bubbles other than corner bubbles of the cell (Fig. 25).  As discussed above, in the claim interpretation section, the shot pattern which is defined by Frey as a “series of shots”, i.e. pulses, inherently result in layers of photodisrupted bubbles (Pars 0086-87, 0099, 0109; Fig. 25). The individual cubes shown in Fig. 25 are interpreted as the individual cells having walls that include photodisrupted bubbles to generate the cell boundaries.  Based on the size of the cubes (Par 0084), as well as the size and spacing of the laser spots, i.e. bubbles (Par 0086), the examiner takes the position that the cell walls include photodisrupted bubbles other than corner bubbles. Specifically, Fig. 25 of Frey looks exactly like Fig. 4A-4B of applicant’s drawings, the only difference being that Frey doesn’t explicitly show each individual bubble of the shot pattern 2502.  However, as made clear in Pars 0086-87, 0099, 0109, the shot pattern results in the formation of numerous photodisrupted bubbles, making it clear that the grid-like cuts that form the cubes shown in Fig. 25 are actually made up of tons of bubbles, including bubbles in the walls other than corner bubbles, exactly like what is shown in applicant’s Figs. 4A-4B.
[Claim 7 and 17] The grid cut pattern that forms numerous cubes is interpreted as a set of cells in a periodically repeating array. 
[Claim 14] Frey discloses a spot separation of less than 20 microns, specifically 10 µm; (Par 0086 and 0099).
[Claim 15] Frey discloses a processor that controls scanning parameters and laser firing (Par 0059).  The examiner interprets this as including scan speed, however if applicant disagrees, the examiner contends that it would have been obvious; see 103(a) rejection below. 
[Claim 16] Frey discloses “Such partial shells and shell cuts may be any portion of a three dimensional form, including ellipsoid, spheroids and combinations thereof as those terms are used in their broadest sense that in general follows the contours of the lens, capsule, cortex, nucleus, and/or the layers of the lens including the layers of the nucleus” Pars 0078-79.  Since the lens is inherently curved, the examiner interprets these layers as curved. However, if applicant disagrees with the examiner interpretation, then at the very least the curved layers would have been obvious; See 103(a) rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 10-13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0173794 to Frey et al.
[Claims 3, 4 and 10-13] Frey discloses that the cubes can range in size from a side having a length of about 100 µm to about 4 mm (Par 0084).  Furthermore, Frey teaches a specific example of a cube having a length of 500 µm (0.5mm; Par 0109).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose any cell size, i.e. cube length, falling within the disclosed range taught by Frey, as all of these sizes are known to be effective for lens fragmentation and removal. 
[Claim 15] Frey discloses that certain factors need to be taken into consideration when applying the shot pattern, including sequencing efficiency and scanner performance (Par 0086). Furthermore, Frey explicitly discloses a processor that controls scanning parameters and laser firing (Par 0059).  Based on these teachings, it would have been obvious to one of ordinary skill in the art at the time of the invention to try different scan speeds at different points in the laser shot pattern, in order to achieve the most effective removal of tissue, as taught by Frey.  Since there are only three options for scan speed, i.e. faster, slower and maintaining the same speed, the examiner contends that reducing the scan speed at a specific point of the shot pattern, is nothing more than choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Furthermore, applicant has provided no criticality or unexpected result as to why this reduction in speed at this specific location is important. 
[Claim 16] Frey discloses that “this invention is not limited to the formation of cubes and other volumetric shapes of similar general size may be employed” (Par 0084).  The examiner contends that any shape of a similar size, including rounded shapes, e.g. spheres, which would produce curved layers, are well within the scope of what is disclosed by Frey.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose a cell shape, other than a cube, that provides curved layers, e.g. a sphere or ellipsoid, as a matter of obvious design choice, based on the teachings of Frey. 



Conclusion
This is a continuation of applicant's earlier Application No. 15/222730.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792